Name: Council Regulation (EEC) No 436/85 of 18 February 1985 amending Regulations (EEC) No 1508/76 and (EEC) No 1521/76 on imports of olive oil originating in Tunisia and Morocco (1984/85)
 Type: Regulation
 Subject Matter: Africa;  processed agricultural produce
 Date Published: nan

 No L 52/2 Official Journal of the European Communities 22. 2. 85 COUNCIL REGULATION (EEC) No 436/85 of 18 February 1985 amending Regulations (EEC) No 1508/76 and (EEC) No 1521/76 on imports of olive oil originating in Tunisia and Morocco (1984/85) period 1 November 1984 to 31 October 1985, and on the other hand, for Tunisia, exceptionally and only for the period 1 November to 31 December 1984 at 22,09 ECU per 1 00 kilograms ; Whereas Regulations (EEC) No 1508/76 and (EEC) No 1521 /76 should accordingly be amended, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 113 thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parliament ('), Whereas Articles 16 and \J and Annex B to the Cooperation Agreements between the European Economic Community and Tunisia (2), and Morocco (3) respectively stipulate that, if the country in question levies a special export charge on imports into the Community of olive oil falling within subheading 15.07 A I of the Common Customs Tariff, the levy applicable to such oil is to be reduced by a fixed amount of 0,60 ECU per 100 kilograms and by an amount equal to the special charge, but not exceeding 12,09 ECU per 100 kilograms in the case of the reduc ­ tion provided for in the aforementioned Articles and 12,09 ECU per 100 kilograms in the case of the1 addi ­ tional amount provided for in the aforementioned Annex B ; Whereas, the aforementioned Agreements were imple ­ mented by Regulations (EEC) No 1508/76 (4) and (EEC) No 1521 /76 (5), as last amended by Regulations (EEC) No 11 12/84 (6) and (EEC) No 663/84 Q ; Whereas the Contracting Parties have agreed, by exchanges of letters, to fix the additional amount, on the one hand, at 1 2,09 ECU per 1 00 kilograms for the HAS ADOPTED THIS REGULATION : Article 1 Article 1 ( 1 ) (b) of Regulations (EEC) No 1508/76 arid (EEC) No 1521 /76 shall be replaced by the following : '(b) an amount equal to the special charge levied by Tunisia and Morocco on exports of the said oil but not exceeding 12,09 ECU per 100 kilo ­ grams, this amount being increased for the period 1 November 1984 to 31 October 1985 by 12,09 ECU per 100 kilograms. In addition, for Tunisia, exceptionally and for the period 1 November to 31 December 1984, the said amount shall be increased by 22,09 ECU per 100 kilograms.' Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 18 February 1985. For the Council The President G. ANDREOTTI (') Opinion delivered on 15 February 1985 (not yet published in the Official Journal). (2) OJ No L 265, 27. 9 . 1978 , p. 2. (3) OJ No L 264, 27. 9 . 1978 , p. 2. (4) OJ No L 169 , 28 . 6 . 1976, p. 9 . 0 OJ No L 169, 28 . 6 . 1976, p. 43 . (6) OJ No L 108 , 25 . 4 . 1984, p. 4 . O OJ No L 73, 16 . 3 . 1984, p. 10 .